          Case 2:17-cr-00234-CB Document 48 Filed 05/13/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                    )
                                             )      Criminal No. 17-234
                      v.                     )
                                             )      Judge Cathy Bissoon
JOSEPH ABBINANTI,                            )
                                             )
                      Defendant.             )


                                            ORDER

       Defendant’s Motion (Doc. 41) for compassionate release, based on Covid-19 related

health concerns, will be denied. Having reviewed all of the materials in the record,

the Court concludes that Defendant has not shown extraordinary and compelling reasons

warranting his release. Most saliently, the government has shown that Defendant has been fully

vaccinated. See Doc. 47 (sealed) at pg. 117 of 231. Defendant’s rather modest residual risk does

not warrant release. See. e.g., U.S. v. Watkins, 2021 WL 1627765, *2 (W.D. Pa. Apr. 27, 2021)

(collecting cases holding same); U.S. v. Conway, 2021 WL 1884861, *2–3 (D. N.J. May 11,

2021) (same).

       For these reasons, along with the others identified in the government’s opposition

(Doc. 46), Defendant’s Motion (Doc. 41) for compassionate release is DENIED.

       IT IS SO ORDERED.



May 13, 2021                                        s\Cathy Bissoon
                                                    Cathy Bissoon
                                                    United States District Judge

cc (via ECF email notification):

All Counsel of Record
           Case 2:17-cr-00234-CB Document 48 Filed 05/13/21 Page 2 of 2




cc (via First-Class U.S. Mail):

Joseph Abbinanti
USMS 38675068
F.C.I. Hazelton
P.O. Box 5000
Bruceton Mills, WV 26525




                                        2
